DETAILED ACTION
	This action is a response to the communication filed on 8/11/2022. Examiner acknowledges the amendments made to claims 1, 3, 4-7, 10-11, and 13-15 and the cancellation of claim 2.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/11/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the urethra” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a tab” in line 11. It is not clear if this is a new instance or is a part of the “tissue engagement tabs” in line 5 of the claim.
Claims 3-13 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 11 recites the limitation “it” in line 3. It is not clear what is being referenced, the device or the sheath.
Claim 14 recites the limitations “the body” in line 1, “the urethra” in line 2, “the abdominal cavity” in lines 3-4, and “the proper position” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “a tab” in line 10. It is not clear if this is a new instance or is a part of the “tissue engagement tabs” in line 5 of the claim.
Claim 15 inherits the deficiencies of claim 14 and is likewise rejected.
Claim 15 recites the limitation “the same” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,601,118 (Smith et al., hereinafter Smith) and US 8,574,149 (Evans et al., hereinafter Evans). 
In regards to claim 1, Smith discloses an implantable device for treating a patient suffering from female urinary stress incontinence (Abstract; implant 2, Fig. 1), comprising:
 an elongate central sling for supporting the urethra (tape 4 looped thereabout urethra 56, Fig. 8; Col. 10, Lns. 19-27), the central sling having first and second ends (first and second ends of tape 4 in contact with fixation elements 16, Fig. 4C);
first and second self-fixating stabilization tissue engagement tabs extending from the first and second ends of the central sling (fixation elements 16 on first and second ends of tape 4, Fig. 4C), respectively for extending through and engaging supportive tissue superior to the portion of the urethra being supported (fixation elements 16 engage tissue with adherence properties, Col. 5, Lns. 21-23; fixation elements superior to urethra 56, Fig. 7; the limitation “for extending through and engaging supportive tissue superior to a portion of the urethra being supported” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), each of the tabs having ratcheted sections of alternating relatively projecting and relatively recessed portions for engaging the supportive tissue (fixation elements 16 have teeth-like ratcheted portions with projecting and recessed portions, Fig. 4C). 
Smith does not state that the ratcheted sections are sized and configured to provide haptic, visual, or tactile feedback as a tab is pulled through the supportive tissue. Evans is in the field of implantable tissue supports (Abstract) and teaches wherein the ratcheted portions of the tabs are sized and configured to provide haptic, visual or tactile feedback when a tab is pulled through the supportive tissue (ratcheting effect of tubular mesh arms 120 and 160 provides tactile feedback to the user, Col. 3, Lns. 58-60; Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify Smith to make the ratcheted portions of the tabs sized and configured to provide haptic, visual or tactile feedback when a tab is pulled through the supportive tissue as taught by Evans in order to allow the user to gain knowledge on the position and movement of the implant without the need for expensive imaging equipment.
In regards to claim 3, Smith and Evans disclose that the implantable device according to claim 1, wherein the tabs are dissolvable (fixation element 16 can be bio-absorbable, Col. 5, Lns. 17-19). 
In regards to claim 4, Smith and Evans disclose the limitations of claim 1. In addition, Smith discloses that at least a portion of each tab is dissolvable (fixation element 16 can be bio-absorbable, Col. 5, Lns. 17-19). 
In regards to claim 5, Smith and Evans disclose the limitations of claim 1. In addition, Smith discloses the implantable device according to claim 1 wherein the ratcheted sections of each tab are formed by recesses on the tab (fixation element 16 has teeth-like recesses, Fig. 4C). 
In regards to claim 6, Smith and Evans disclose the limitations of claim 1. In addition, Smith discloses that the ratcheted sections of each tab are formed by projections on the tab (fixation element 16 has teeth-like projections, Fig. 4C). 
In regards to claim 8, Smith and Evans disclose the limitations of claim 1. In addition, Smith discloses that the alternating relatively projecting and relatively recessed portions are substantially equally sized (teeth-like ratcheted portions of fixation elements 16 have substantially equally sized projecting and recessed portions, Fig. 4C). 
In regards to claim 9, Smith and Evans disclose the limitations of claim 8. In addition, Smith discloses that the alternating relatively projecting and relatively recessed portions are substantially equally spaced (teeth-like ratcheted portions of fixation elements 16 equally spaced along side edges of fixation elements 16, Fig. 4C). 
In regards to Claim 10, Smith and Evans disclose the limitations of claim 1. In addition, Smith shows that the alternating relatively projecting and relatively recessed portions are substantially equally spaced (teeth-like ratcheted portions of fixation elements 16 equally spaced along side edges of fixation elements 16, Fig. 4C).
In regards to claim 11, Smith and Evans disclose the limitations of claim 1. In addition, Smith discloses the implantable device according to claim 1 further comprising at least one removable sheath disposed over a portion of the device to protect the device while it is being introduced into the subject (sheath 46 protects implant 2 and is removed by forceps after insertion of implant 2, Col. 9, Lns. 17-26; Fig. 4). 
In regards to claim 12, Smith and Evans disclose the limitations of claim 11. In addition, Smith discloses that there are at least two removable sheaths disposed over portions of the device (implant 2 can have two sheaths 46, one on top and one on bottom of tap 2, Fig. 4). 
In regards to claim 13, Smith and Evans disclose the limitations of claim 1. In addition, Smith discloses the implantable device according to claim 1 further comprising a removable jig disposed over the central portion of the sling (sheath 46' over central portion of tape 4, Fig. 4A), the jig having first and second ends indicating equal distances from the center of the sling (axial end pieces 66 equal distances from center of tape 4 at marking 50, Fig. 4A). 
In regards to claim 14, Smith discloses a method of implanting a sling in the body to support the urethra (Abstract), comprising: introducing an elongate central sling for supporting the urethra into the abdominal cavity (tape 4 attached to a side of the urethra, tape 4 introduced into abdominal wall with an incision, Fig 8; Col. 1, Lns. 35-45), the central sling having first and second ends (first and second ends of tape 4 in contact with fixation elements 16, Fig. 4C) and first and second self-fixating stabilization tissue engagement tabs extending from the first and second ends of the central sling (fixation elements 16 on first and second ends of tape 4, Fig. 4C), respectively for engaging supportive tissue superior to the portion of the urethra being supported (fixation elements 16 engage tissue with adherence properties, Col. 5, Lns. 21-23; fixation elements superior to urethra 56, Fig. 7), each of the tabs having ratcheted sections of alternating relatively projecting and relatively recessed portions for engaging the supportive tissue (fixation elements 16 have teeth-like ratcheted portions with projecting and recessed portions, Fig. 4C); forming two passages in the abdominal wall on opposite sides of the urethra (first and second incisions made on lateral sides of urethra, Col. 1, Lns. 37-46); and anchoring one of the first and second tabs in each of the passages (fixation elements 16 engage tissue with adherence properties, Col. 5, Lns. 21-23), and pulling on the tabs to tension the sling (fixation element 16 placed under tension, Fig. 10-10a).
Smith does not state that the ratcheted sections are sized and configured to provide haptic, visual, or tactile feedback as a tab is pulled through the supportive tissue. Evans is in the field of implantable tissue supports (Abstract) and teaches wherein the ratcheted portions of the tabs are sized and configured to provide haptic, visual or tactile feedback when a tab is pulled through the supportive tissue (ratcheting effect of tubular mesh arms 120 and 160 provides tactile feedback to the user, Col. 3, Lns. 58-60; Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the device in the method of Smith to make the ratcheted portions of the tabs sized and configured to provide haptic, visual or tactile feedback when a tab is pulled through the supportive tissue as taught by Evans in order to allow the user to gain knowledge on the position and movement of the implant without the need for expensive imaging equipment.

In regards to claim 15, Smith and Evans disclose the method according to claim 14, In addition Smith shows that the sling has a removable jig having first and second ends (sheath 46' with first and second axial end pieces 66 over central portion of tape 4, Fig. 4A), and wherein the step of pulling on the tabs to tension the sling (first fixation element 16 adhered and then second fixation element pulled to its respective attachment region, Col. 10, Ln. 45 - Col. 11, Ln. 10), includes pulling on the tabs until the jig contacts the urethra and the ends of the jig make are each spaced the same distance from the abdominal wall (sheath 46' has marking 50 to show center of tape 4, Fig. 4a; sheath 46' contacts urethra, Fig. 7), and then removing the jig from the sling (forceps used to remove sheath 46', Col. 11, Lns. 16-17).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,601,118 (Smith et al.) and US 8,574,149 (Evans et al.) as applied to claim 1 above, and further in view of US 9,282,958 (Chu et al., hereinafter Chu). 
In regards to claim 7, Smith and Evans disclose the limitations of claim 1. However, Smith and Evans do not disclose wherein the ratcheted portions of each tab are formed by braided section of multiple filaments forming alternating relatively projecting and relatively recessed portions. Chu is in the field of pelvic implants (Abstract) and teaches wherein the ratcheted sections of each tab are formed by a braided section of multiple filaments forming alternating relatively projecting and relatively recessed portions (implant 7200 contains tabs made of suture 7220 and suture 7260 braided together, curvature of sutures 7220 and 7260 create projecting and recessed portions when braided, Fig. 91). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Smith with wherein the ratcheted portions of each tab are formed by braided section of multiple filaments forming alternating relatively projecting and relatively recessed portions of Chu. The motivation being to utilize a small securement tab that would minimize damage to the surrounding tissues without sacrificing securement strength.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection uses a different combination of references than the previous combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Applicant argues that US 7,601,118 (Smith et al., hereinafter Smith) does not teach that the ends extend through and engage supportive tissue and that the tabs have ratcheted sections that are sized and configured to provide haptic, visual, or tactile feedback as a tab is pulled through the supportive tissue. 
In response to applicant's argument that Smith does not show the fixation elements extending through tissue, the limitation “for extending through and engaging supportive tissue superior to a portion of the urethra being supported” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to Smith not disclosing “the ratcheted sections if the tabs being sized and configured to provide haptic, visual, or tactile feedback as a tab is pulled through the supportive tissue. Smith is not being used to teach this feature. Evans, as noted in the rejection above, discloses the feature and provides the motivation for incorporating the feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791